DETAILED ACTION
The Amendment filed 7/5/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 23-26 and 30-33 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
This application contains now claims directed to the following patentably distinct species:
Species A:  Contact Shock Transients Measured Using Electrical Signals
Species B:  Contact Shock Transients Measured Using Electromagnetic Waves
Species C:  Contact Shock Transients Measured Using Light Pulses
Species D:  Contact Shock Transients Measured Using Vibrations
Species E:  Contact Shock Transients Measured Using a Change in Environmental Conditions.
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 8 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following apply:
--the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (G01H11/08; G01S1/00; G01H9/004; G01N3/405; G01K1/00)
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, Species A, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-26 and 30-33 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Res Judicata
Claims 1, 4-6, 8, 10, 11, and 12 are rejected under the doctrine of Res Judicata.  Claims 8, 10, 11, and 12 of this application completely encompass and are not patentably distinct from claims 8, 10, 11, and 12 of parent application Ser. No. 14/973,350.  Additionally, claims 1 and 4-6 are not patentably distinct from claim 8, 10, 11, and 12 of the parent application.  Claims 1, 4-6, 8-10, 11, and 12 are identical to claims presented in the parent application and were rejected under 35 USC § 102.  The applicant amended the claims in the parent corresponding to claims 1 and 4-6 and presented a patentably distinct invention from the claims corresponding to claims 8-10, 11, and 12 resulting in an election by original presentation.  Had the claims in the parent not been amended in the manner they were, those claims would have not been withdrawn and would have proceeded to appeal.  The rejection of the claims in the parent application was affirmed on appeal by the Patent Trial and Appeal Board, and the decision became final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lembke (US 4,821,584).  
Regarding claims 1, and 3-6, Lembke discloses an apparatus comprising: a contact shock transients sensing unit (20) coupled to a robot arm (W) and configured to: detect contact shock transients on the robot arm, and generate a signal corresponding to contact shock transients (see col. 3, lines 60-65); and a control unit (see col. 6, line 35) coupled to the contact shock transients sensing unit, the control unit is configured to: measure an amount of the signal generated, determine whether the amount of the signal exceeds one or more predetermined thresholds, and execute one or more predetermined operations based on the determination (see col. 6, lines 35-53).  The contact shock transients sensing unit is further configured to detect contact shock transients generated by a pressure (see col. 6, lines 3-19).  The contact shock transients sensing unit comprises a piezo electric sensor (see col. 3, lines 60-65).  The piezo electric sensor generates electrical signals corresponding to contact shock transients (see col. 6, lines 3-55), the piezo electric sensor is mounted on a diaphragm (30), and the diaphragm is coupled to the robot arm (W).  The contact shock transients sensing unit is coupled to an end effector (E) of the robot arm, and the end effector of the robot arm is configured to carry a semiconductor wafer (the end effector disclosed by Lembke is capable of performing the function of carrying a semiconductor wafer).  
Regarding claims 8 and 10-13, Lembke discloses a method comprising: detecting contact shock transients generated by a robot arm (W); generating a signal corresponding to contact shock transients (see col. 6, lines 3-55); measuring an amount of the signal (see col. 6, lines 35-40); determining whether the amount of the signal exceeds one or more predetermined thresholds (see col. 6, lines 35-45); and executing one or more predetermined operations based on the determination (see col. 6, lines 35-45).  The contact shock transients are detected by a contact shock transients sensing unit (20) coupled to the robot arm at an end effector (E) of the robot arm, and the end effector is configured to carry a semiconductor wafer . (the end effector disclosed by Lembke is capable of performing the function of carrying a semiconductor wafer).  The contact shock transients sensing unit comprises a piezo electric sensor (see col. 3, lines 60-65).  The piezo electric sensor generates electrical signals corresponding to contact shock transients (see col. 6, lines 3-55), the piezo electric sensor is mounted on a diaphragm (30), and the diaphragm is coupled to the robot arm (W).  The contact shock transients of the robot arm are generated by a pressure (see col. 6, lines 3-19).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lembke (US 4,821,584) in view of van der Meulen (US 7,458,763).  Lembke discloses an apparatus comprising: a contact shock transients sensing unit (20) coupled to a robot arm (W) and configured to: detect contact shock transients on the robot arm, and generate a signal corresponding to contact shock transients (see col. 3, lines 60-65); and a control unit (see col. 6, line 35) coupled to the contact shock transients sensing unit, the control unit is configured to: measure an amount of the signal generated, determine whether the amount of the signal exceeds one or more predetermined thresholds, and execute one or more predetermined operations based on the determination (see col. 6, lines 35-53).  Lembke discloses all the limitations of the claim, but it does not disclose that the contact shock transients sensing unit is coupled to the control unit via a wireless communication.  However, van der Meulen discloses a similar device in which a sensing unit of a robot is coupled to a control unit via a wireless communication (see col. 5, lines 3-10), for the purpose of separating the control unit from the robot.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Lembke by having the contact shock transients sensing unit coupled to the control unit via a wireless communication, as disclosed by van der Meulen, for the purpose of separating the control unit from the robot.

Claim(s) 20-22 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lembke (US 4,821,584) in view of Matsuzawa et al. (US 9,651,433).  Lembke discloses an apparatus comprising: a contact shock transients sensing unit (20) coupled to a robot arm (W) and configured to: detect contact shock transients on the robot arm, and generate a signal corresponding to contact shock transients (see col. 3, lines 60-65); and a control unit (see col. 6, line 35) coupled to the contact shock transients sensing unit, the control unit is configured to: measure an amount of the signal generated, determine whether the amount of the signal exceeds one or more predetermined thresholds, and execute one or more predetermined operations based on the determination (see col. 6, lines 35-53).  Additionally, Lembke discloses a method comprising: detecting contact shock transients generated by a robot arm (W); generating a signal corresponding to contact shock transients (see col. 6, lines 3-55); measuring an amount of the signal (see col. 6, lines 35-40); determining whether the amount of the signal exceeds one or more predetermined thresholds (see col. 6, lines 35-45); and executing one or more predetermined operations based on the determination (see col. 6, lines 35-45).  Since Lembke discloses a piezoelectric sensor, Lembke inherently discloses a sensing unit configured to detect contact shock transients generated by an acceleration of the sensor, a strain experienced by the sensor, and a temperature experienced by the sensor (see for example US 10,247,837, col. 7, lines 30-36; or US 10,696,489, col. 5, lines 45-49; or the applicant’s specification, para. 0015).  Lembke discloses all the limitations of the claims, but it only discloses one sensor.  However, Matsuzawa discloses a similar device and method which includes more than one piezoelectric sensor (12, 13, 14) for the purpose of providing a directional indication of a contact shock transient.  It would have been obvious for a person of ordinary skill in the art, before the applicant’s effective filing date, to modify Lembke, by including more than one sensor, as disclosed by Matsuzawa, for the purpose of providing a directional indication of a contact shock transient.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  However, upon further consideration, the examiner has changed the grounds of rejection of at least the independent claims from obvious to anticipated, and the examiner is also rejecting many of the claims on the doctrine of Res Judicata. Therefore, this Office Action is being made Non-Final.
The applicant states that Lembke does not disclose measuring an amount of the signal generated, determining whether the amount of the signal exceeds one or more predetermined threshold, or executing one or more predetermined operations based on the determination.  The examiner disagrees with the applicant.  In at least col. 6, lines 1-55, Lembke discloses measuring an amount of the signal generated (see at least col. 6, lines 19-40, “the transmitted voltage pulse may typically be input to an analog-digital (A-D) converter and further processed and analyzed”), determining whether the amount of the signal exceeds one or more predetermined threshold (see at least dol. 6, lines 40-45, “the detector output pulses can be compared to a reference threshold level for providing rapid determination that a collision has occurred”), and executing one or more predetermined operations based on the determination (see at least col. 6, lines 35-40, “corrective action”).
The applicant states that Lembke does not disclose detecting contact shock transients generated by a pressure.  The examiner disagrees with the applicant.  In at least col. 6, lines 5-12,  Lembke discloses detecting contact shock transients generated by a pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653